TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00388-CR


Matthew Neugebauer, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY

NO. 85415, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

After his pretrial motion to suppress evidence was overruled, appellant Matthew
Neugebauer pleaded guilty to driving while intoxicated.  See Tex. Penal Code Ann. § 49.04
(West 2003).  The court adjudged him guilty and assessed punishment at 180 days in jail and a
$650 fine, but the court suspended imposition of sentence and placed appellant on community
supervision.  In a single point of error, appellant contends that the trial court erred by overruling the
motion to suppress.  We find no error and affirm the conviction.
A trial court's ruling on a motion to suppress is reviewed for an abuse of discretion. 
State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006).  This means that the ruling will be
upheld if it is reasonably supported by the record and is correct under any applicable legal theory. 
Id.  The trial court is the sole trier of fact and judge of the credibility of the witnesses and the weight
to be given their testimony.  State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000);
Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).  We give the trial court almost
complete deference in determining historical facts, but we review de novo the trial court's
application of the law to those facts.  Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App.
2000).  Because the trial court did not make explicit findings of fact, we review the evidence in the
light most favorable to the court's ruling and assume the court made findings that are supported by
the record and buttress its conclusion.  Id. at 327-28.
Guadalupe Ruiz testified that after midnight on March 17, 2007, she and her husband
were traveling south on FM 1626 in Hays County when they noticed the car in front of them, also
traveling south, drive onto the right shoulder of the road, then swerve back and across the road into
the oncoming lane of traffic.  Ruiz said that her husband, who was driving, remarked, "Oh, my gosh
they're going to wreck."  Using her cell phone, Ruiz called 911 to report the reckless driver.
Ruiz identified herself to the 911 operator and reported what she had seen.  At the
hearing, Ruiz recalled telling the operator that the suspect vehicle was a "silverish Toyota," but the 
recorded 911 call, which was introduced in evidence, reflects that Ruiz initially described the vehicle
as a "tannish Corolla."  Shortly thereafter, Ruiz told the operator that the vehicle was a silver sedan,
either a Toyota or a Mazda, and in the background her husband can be heard saying that it was a
Malibu.  As if to explain her inability to precisely identify the make and model of the suspect car,
Ruiz told the operator, "I really don't want to get too close."  As Ruiz continued to speak to the
operator, she reported that the suspect car was "swerving big time" and had again moved into the
oncoming lane.  
When the suspect vehicle arrived at the intersection of FM 1626 and FM 2770, Ruiz
reported that it turned left, or east, toward Buda.  She added, "It's the only car going that way right
now."  Ruiz and her husband attempted to follow, but they had to wait at the intersection and lost
sight of the suspect.  Ruiz testified that she and her husband drove on to Buda, but they never again
saw the suspect car.  Ruiz testified that a car she saw parked at a convenience store resembled the
suspect vehicle, but she was not sure of this identification.  
Deputy Robert Wilson testified that he was patrolling FM 2770 on the night in
question when he heard a dispatch reporting a possible intoxicated driver heading east toward Buda
from the FM 1626 intersection.  Recordings of the police dispatches, also introduced in evidence,
reflect that the dispatcher was relaying in real time the information being provided by Ruiz. (1)  Wilson
recalled being told that the suspect vehicle was a silver or blue four-door sedan.  On the recording,
the dispatcher states that the caller described the suspect vehicle as a "silver colored sedan," "unsure
if a Toyota or a Chevy."  Wilson testified that as he drove west on FM 2770, he noticed an eastbound
car that matched the description he had been given turn into the parking lot of a closed business,
stop, and turn off its lights.  The evidence reflects that this car was a light blue Toyota Camry sedan. 
Wilson parked his patrol car behind the Camry and turned on his spotlights to illuminate the scene.
Appellant was driving the Camry.  Wilson asked him to exit the car, and the officer
immediately noticed signs of intoxication.  Wilson administered standard field sobriety tests that
confirmed his opinion that appellant was intoxicated.
Appellant contends that Wilson's observations and the other evidence obtained that
night should have been suppressed because he was unlawfully detained. (2)  A police officer may stop
and briefly detain a person for investigative purposes if the officer has specific articulable facts
which, together with rational inferences from those facts, lead him to conclude that the person
detained is, has been, or soon will be engaged in criminal activity.  Woods v. State, 956 S.W.2d 33,
38 (Tex. Crim. App. 1997).  Appellant acknowledges that a citizen-informer's tip regarding erratic
driving can be used to establish reasonable suspicion to make a traffic stop.  See Brother v. State,
166 S.W.3d 255, 257-58 (Tex. Crim. App. 2005); Reesing v. State, 140 S.W.3d 732, 736-37
(Tex. App.--Austin 2004, pet. ref'd).  He argues, however, that Ruiz's information was so lacking
in detail that Wilson could not reasonably identify appellant's car as the one Ruiz was describing. 
Appellant points out that Ruiz did not provide the license number of the suspect vehicle or describe
the driver.  He calls her description of the suspect car "vague and uncertain," noting that she first said
that the car was a tan Corolla, then described it as a silver Toyota or Mazda.  Appellant also stresses
that Ruiz failed to mention the number of doors on the suspect vehicle.  Appellant adds that Wilson's
own observations neither corroborated the information supplied by Ruiz nor alone gave the officer
reasonable suspicion to detain appellant.
We agree that Ruiz's description of the suspect vehicle was not as detailed as in some
other cases, such as Reesing.  The events were taking place in the middle of the night in a rural area,
and Ruiz and her husband were understandably reluctant to get close to a vehicle being driven in
such an erratic manner. (3)  Nevertheless, Ruiz and her husband were able to tell the 911 operator, and
thus Wilson, that the suspect vehicle was a silver sedan, possibly a Toyota or Chevrolet, traveling
east toward Buda on FM 2770 from the FM 1626 intersection.  We also know from Ruiz's recorded
call that it was the "only car going that way right now," although there is no evidence that this fact
was relayed to Wilson.  Given the poor lighting and the light traffic at this late hour, and keeping in
mind that Wilson was receiving his information from Ruiz as she reported it, we believe that the
officer was justified in his belief that appellant's light blue Toyota Camry sedan, which he first saw
traveling east toward Buda on FM 2770, was the vehicle being described by Ruiz.  Appellant makes
much of the fact that his car was light blue, and not silver.  Given how similar these two colors can
be even in good light conditions, this discrepancy does not significantly detract from the
reasonableness of Wilson's actions. (4)
Although Wilson did not see appellant commit any traffic or other criminal offense, 
he did see him drive into the parking lot of a closed business, stop, and turn off his lights.  Although,
as appellant argues, there may be "a number of innocent reasons" why appellant would do this, we
believe that under the circumstances known to Wilson, this conduct gave the officer some additional
reason to suspect that appellant was the possibly intoxicated driver. 
Finally, we note that two of appellant's arguments are contradicted by the record. 
First, apparently to cast doubt on Ruiz's credibility, appellant argues that she "never saw Deputy
Wilson detain the suspect vehicle" even though she and her husband continued to drive on
FM 2770 into Buda. "[S]urely," argues appellant, "Ruiz would have seen Deputy Wilson detain the
suspect vehicle" under those circumstances.  In fact, Ruiz was asked if, after losing sight of the
suspect vehicle, she made "any observations as to the police being around or anything."  She testified
that she had: "I saw--There was--There's a--like a small area like a gravel pit.[ (5)]  And there was
a police car there that was coming out, and it was--Instead of going to the Buda area it was going
towards the Kyle area."  It is reasonable to infer that the police car Ruiz saw was Wilson's.  Ruiz
added that she did not see what happened after that because she and her husband continued to drive
toward Buda.  Second, appellant argues that  "there is nothing in the record establishing how much
time elapsed between the time Ruiz called 911 and the time Deputy Wilson detained Appellant." 
In fact, the record shows that Ruiz's information was being relayed to Wilson as it was received.
Ruiz was a person unconnected to the police who voluntarily called 911 to report
what she reasonably considered to be reckless driving as she saw it happening.  She gave her name
and contact information to the 911 operator, and she remained on the phone to give added
information concerning the suspect vehicle's location.  In short, Ruiz's information was inherently
trustworthy.  See Reesing, 140 S.W.3d at 736.  Given the hour, the suspect vehicle's swerving and
drifting into the oncoming lane of traffic reasonably warranted a suspicion that the driver was
intoxicated.  Further, under the circumstances shown by the record, Ruiz's information was
sufficiently timely and detailed to justify Wilson in the reasonable suspicion that appellant's car was
the suspect vehicle.  We hold that Wilson's initial detention of appellant was constitutionally
justified.  Appellant does not dispute that the officer's subsequent observations gave him lawful
grounds to arrest.
The point of error is overruled, and the judgment of conviction is affirmed.  


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   March 24, 2009
Do Not Publish
1.        At one point, the dispatcher states that the "caller has visual." 
2.        The parties have briefed this appeal on the assumption that appellant was detained by Wilson
at the moment the officer parked his patrol car behind appellant's vehicle.  We will accept this
assumption for the purposes of this opinion.
3.        Wilson testified that the night was "cloudy.  It was dark and there was very little lighting
around that area."  
4.        Wilson was asked, "When you say blue . . . was it like a midnight blue almost black, or is it a
light blue, medium blue?"  Wilson answered, "I believe it was a light blue."
5.        Appellant drove into and was detained in the parking lot of Centex Materials.